                                 Case: 19-10438                          Doc: 1         Filed: 02/08/19          Page: 1 of 20

     Fill 111 this 1nformat1on to 1cicnt1fy your case


     United States Bankruptcy Court for the:
     Western District of Oklahoma

     Case number wknown):   __________                                 Chapter you are filing under:
                                                                       iiJ' Chapter7                                rnJ·~ FEB -8 P 4: I b
                                                                       □ Chapter 11
                                                                       □ Chapter 12
                                                                       □ Chapter 13                                                    0   Check'.if this is an
                                                                                                                                           amended filin
                                                                                                                                               ;,;· GK

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                          12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may fife a bankruptcy case together-called a
joint case-end In joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, "Do you own a car,"
the answer would be yes If either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report Information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 In all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(If known). Answer every question.


■§f       M    Identify Yourself
                                          About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name
       Write the name that is on your
       government-issued picture
                                          Joshua
       identification (for example,       First name                                                      First name
       your driver's license or           Paul
       passport).                         Middle name                                                     Middle name
       Bring your picture                 Turzanski
       identification to your meeting     Last name                                                       Last name
       with the trustee.
                                          Suffix (Sr., Jr., II, Ill)                                      Suffix (Sr., Jr., II, Ill)




2.    All other names you
      have used in the last 8             First name                                                      First name
      years
       Include your married or            Middle name                                                     Middle name
       maiden names.
                                          Last   name                                                     Last   name


                                          First name                                                      First name

                                          Middle name                                                     Middle name

                                          Last name                                                       Last name




3.    Only the last 4 digits of
      your Social Security               XXX            xx -     _o__3_           _Q_   _g__            XXX        -    xx -     --------
      number or federal                  OR                                                              OR
      Individual Taxpayer
      Identification number              9xx       -    xx     - --------                               9xx        -    xx     - --------
      (ITIN)

Official Form 101                                       Voluntary Petition for Individuals FIiing for Bankruptcy                                     page 1
                             Case: 19-10438                 Doc: 1           Filed: 02/08/19               Page: 2 of 20


Debtor 1
                 FirstName
                             --
                 Joshua Paul Turzanski
                                                Last Name
                                                                                                Case number<t,._,l,_ _ _ _ _ _ _ _ _ _ _ _ __




                                  About Debtor 1:                                                   About Debtor 2 (Spouse Only In a Joint Case):


4.     Any business names
       and Employer               '21 I have not used any business names or EINs.                   □ I have not used any business names or EINs.
       Identification Numbers
       (EIN) you have used In
       the last 8 years           Business name                                                     Business name

       Include trade names and
       doing business as names    Business name                                                     Business name




s. Where you live                                                                                   If Debtor 2 lives at a different address:


                                  211A Scotts Place
                                  Number           Street                                           Number       Street




                                  El Reno                                   OK        73036
                                  City                                      State    ZIP Code       City                                  State     ZIP Code

                                  Canadian
                                  County                                                           County


                                  If your malling address Is dlffentnt from the one                If Debtor 2's malling address Is different from
                                  above, fill It In here. Note that the court will send            yours, fill It In hent. Note that the court will send
                                  any notices to you at this mailing address.                      any notices to this mailing address.



                                  Number           Street                                          Number       Street

                                  850160
                                  P.O. Box                                                         P.O. Box

                                  Yukon                                     OK        73085
                                  City                                     Stale     ZIP Code      City                                   State    ZIP Code




a. Why you are choosing           Check one:                                                       Check one:
   this district to file for
   bankruptcy                     ill Over the last 180 days before filing this petition,          □ Over the last 180 days before filing this petition,
                                         I have lived in this district longer than in any              I have lived in this district longer than in any
                                         other district.                                               other district.

                                  □ I have another reason. Explain.                                □ I have another reason. Explain.
                                         {See 28 U.S.C. § 1408.)                                     {See 28 U.S.C. § 1408.)




     Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                     page2
                              Case: 19-10438                         Doc: 1         Filed: 02/08/19               Page: 3 of 20


Debtor 1         Joshua Paul Turzanski                                                                 Case number(dknown)_ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middte Name              Last Name




•iii           Tell the Court About Your Bankruptcy                  ea-

7.     The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
       Bankruptcy Code you                  for Bankruptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under
                                            Ill Chapter 7
                                            0   Chapter 11

                                            0   Chapter 12

                                            0   Chapter 13


a. How you will pay the fee                 O I will pay the entire fee when I file my petition. Please check with the derk's office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                            -zl I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            0 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.     Have you filed for                   -zl No
       bankruptcy within the
       last 8 years?                        OYes. District                                    When                      Case number
                                                                                                      MM/ DD/YYYY

                                                       District                               When                      Case number
                                                                                                      MM/ DD/YYYY

                                                       District                               When                      Case number
                                                                                                      MM/ DD/YYYY



10.   Are any bankruptcy                    Ill No
      cases pending or being
      filed by a spouse who is              OYes. Debtor                                                                Relationship to you
      not filing this case with                        District                               When                      Case number, if known
      you, or by a business                                                                           MM/OD /YYYY
      partner, or by an
      affiliate?
                                                       Debtor                                                           Relationship to you

                                                       District                               When                      Case number, if known
                                                                                                      MM/DD/YYYY



11. Do you rent your                        □ No.      Go to line 12.
      residence?                            Ill Yes.   Has your landlord obtained an eviction judgment against you?

                                                       0     No. Go to line 12.
                                                       \ll   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Fonn 101A) and file it as
                                                             part of this bankruptcy petition.




     Official Fonn 101                                 Voluntary Petition for Individuals FIiing for Bankruptcy                                   page 3
                                  Case: 19-10438                     Doc: 1          Filed: 02/08/19            Page: 4 of 20


Debtor 1         Joshua Paul Turzanski                                                                  Case number(ffknown)_ _ _ _ _ _ _ _ _ _ _ __
                First Name        MiddeName             Laat Name




•if¥          Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor               ~ No. Go to Part 4.
      of any full- or part-time
      business?                               □ Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                       Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
      LLC.                                             Number       Street

      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                        City                                                               ZIP Code


                                                       Check the appropriate box to describe your business:

                                                       □ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       □ Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                       □ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       □ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       □ None of the above


13.   Are you filing under                    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                       can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                     most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtot?
                                              ~ No.    I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                    □ No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(51D).                         the Bankruptcy Code.

                                              □ Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                  \ZJ No
      property that poses or is
      alleged to pose a threat                □ Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                               If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                        Where is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                  Number       Street




                                                                                  City                                        ~          ZIPCode


  Official Form 101                                    Voluntary Petition for Individuals FIiing for Bankruptcy                                  page4
                            Case: 19-10438                       Doc: 1          Filed: 02/08/19               Page: 5 of 20


Debtor 1      Joshua Paul Turzanski
             First Name     Mldcle Name             Last Name
                                                                                                       Case number(ffMO>ml,_ _ _ _ _ _ _ _ _ _ _ __




•iii       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
1&. Tell the court whether
   you have received a
   briefing about credit                  You must check one:                                               You must check one:
   counseling.
                                          □ I received a briefing from an approved credit                   □ I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                    counseling agency within the 180 days before I
   The law requires that you                filed this bankruptcy petition, and I received a                  filed this bankruptcy petition, and I received a
   receive a briefing about credit           certificate of completion.                                        certificate of completion.
   counseling before you file for
                                             Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment
   bankruptcy. You must
                                             plan, if any, that you developed with the agency.                 plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you
   cannot do so, you are not
                                          lia' I received a briefing from an approved credit               □ I received a briefing from an approved credit
                                             counseling agency within the 180 days before I                  counseling agency within the 180 days before I
   eligible to file.                         filed this bankruptcy petition, but I do not have a             filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                        certificate of completion.
   If you file anyway, the court
                                             Within 14 days after you file this bankruptcy petition,           Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                             you MUST file a copy of the certificate and payment               you MUST file a copy of the certificate and payment
   will lose whatever filing fee                                                                               plan, if any.
                                             plan, if any.
   you paid, and your creditors
   can begin collection activities        □ I certify that I asked for credit counseling                   □ I certify that I asked for credit counseling
   again.                                   services from an approved agency, but was                          services from an approved agency, but was
                                            unable to obtain those services during the 7                       unable to obtain those services during the 7
                                            days after I made my request, and exigent                          days after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                            of the requirement                                                 of the requirement
                                             To ask for a 30-day temporary waiver of the                       To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining                   requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                 what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                 you were unable to obtain It before you filed for
                                             bankruptcy, and what exigent circumstances                        bankruptcy, and what exigent circumstances
                                             required you to file this case.                                   required you to file this case.

                                             Your case may be dismissed if the court is                        Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a                dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                         briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must             If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.           still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                     You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                 agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                 developed, if any. If you do not do so, your case
                                             may be dismissed.                                                 may be dismissed.
                                             Any extension of the 30-day deadline is granted                   Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                  only for cause and is limited to a maximum of 15
                                             days.                                                             days.

                                          □ I am not required to receive a briefing about                  □ I am not required to receive a briefing about
                                            credit counseling because of:                                    credit counseling because of:

                                             □ Incapacity.      I have a mental illness or a mental            □ Incapacity.      I have a mental illness or a mental
                                                                deficiency that makes me                                          deficiency that makes me
                                                                incapable of realizing or making                                  incapable of realizing or making
                                                                rational decisions about finances.                                rational decisions about finances.
                                             □ Disability.      My physical disability causes me               □ Disability.      My physical disability causes me
                                                                to be unable to participate in a                                  to be unable to participate in a
                                                                briefing in person, by phone, or                                  briefing in person, by phone, or
                                                                through the internet, even after I                                through the internet, even after I
                                                                reasonably tried to do so.                                        reasonably tried to do so.
                                             □ Active duty. I am currently on active military                  □ Active duty. I am currently on active military
                                                                duty in a military combat zone.                                   duty in a military combat zone.

                                             If you believe you are not required to receive a                  If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                 briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.            motion for waiver of credit counseling with the court.




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
                             Case: 19-10438                             Doc: 1         Filed: 02/08/19                Page: 6 of 20


Debtor 1        Joshua Paul Turzanski                                                                    Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ __
                Fir&tName    Midcle Name               Last Name




•M•E         Answer These Questions for Reporting Purposes


16.   What kind of debts do
                                           16a.   Are your debts primarily consumer debts? Consumer debts are defined in 11                  u.s.c. § 101(8)
                                                  as "incurred by an Individual primarily for a personal, family, or household purpose."
      you have?
                                                  □ No. Go to line 16b.
                                                  ~Yes.Go to line 17.

                                           16b.   Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                  money for a business or investment or through the operation of the business or investment.

                                                  □ No. Go to line 16c.
                                                  □ Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



11.   Are you filing under
      Chapter7?                            □ No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after ~ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                      lilt No
      administrative expenses
      are paid that funds will be       □ Yes
      available for distribution
      to unsecured creditors?
1a. How many creditors do                  □ 1-49                                      □ 1,000-5,000                          □ 25,001-50,000
    you estimate that you                  ~ 50-99                                     □ 5,001-10,000                         □ 50,001-100,000
    owe?                                   □ 100-199                                   □ 10,001-25,000                        □ More than 100,000
                                           □ 200-999

19.   How much do you                      ~   $0-$50,000                              □   $1,000,001-$10 million             □   $500,000,001-$1 billion
      estimate your assets to              □   $50,001-$100,000                        □   $10,000,001-$50 million            □   $1,000,000,001-$10 billion
      be worth?                            □   $100,001-$500,000                       □   $50,000,001-$100 million           □   $10,000,000,001-$50 billion
                                           □   $500,001-$1 million                     □   $100,000,001-$500 million          □   More than $50 billion

20.   How much do you                      ~ $0-$50,000                                □   $1,000,001-$10million              □   $500,000,001-$1 billion
      estimate your liabilities            □ $50,001-$100,000                          □   $10,000,001-$50 million            □   $1,000,000,001-$10 billion
      to be?                               □ $100,001-$500,000                         □   $50,000,001-$100 million           □   $10,000,000,001-$50 billion
                                           □ $500,001-$1 million                       □   $100,000,001-$500 million          □   More than $50 billion
■ @fl        Sign Below
                                           I have examined this petition, and I dedare under penalty of perjury that the information provided is true and
Foryou                                     correct.

                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                           JC~                                  ~-S-ig-na-t-ur_e_o_f_D_eb_t_or_2_ _ _ _ _ _ _ __


                                                                   02/08/2019
                                               Executed on
                                                                   MM   I DD   IYYYY
                                                                                                                Executed on
                                                                                                                              ------
                                                                                                                              MM/ DD /YYYY


  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
                         Case: 19-10438                      Doc: 1        Filed: 02/08/19            Page: 7 of 20


Debtor 1     Joshua Paul Turzanski                                                          Case number(iflmown)._ _ _ _ _ _ _ _ _ _ _ __
             FtrstName   MlddleName           last Name




For you if you are filing this        The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                 should understand that many people find it extremely difficult to represent
attorney                              themselves successfully. Because bankruptcy has long-term financial and legal
                                      consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not               To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.               technical, and a mistake or inaction may affect your rights. For example, your case may be
                                      dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                      hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                      firm if your case is selected for audit. If that happens, you could lose your right to file another
                                      case, or you may lose protections, including the benefit of the automatic stay.

                                      You must list all your property and debts in the schedules that you are required to file with the
                                      court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                      in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                      property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                      also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                      case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                      cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                      Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                      If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                      hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                      successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                      Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                      be familiar with any state exemption laws that apply.

                                      Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                      consequences?

                                      □ No
                                      lia   Yes

                                      Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                      inaccurate or incomplete, you could be fined or imprisoned?

                                      □ No
                                      l;a   Yes

                                      Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                      lia   No
                                      0     Yes. Name of Person._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                 Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Fonn 119).



                                      By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                      have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                      attorney may cause me to lose my rights or property if I do not properly handle the case.



                                      Jc~                             ~-S-ign_at_u_re_of_Oe_bt_o_r2_ _ _ _ _ _ _ _ __


                                      Date                02/08/2019                                Date
                                                          MM/ DD   /YYYY                                            MM/ DD /YYYY

                                      Contact phone {405} 898-9608                                  Contact phone

                                      Cell phone          {405} 898-9608                            Cell phone

                                      Email address       josh.turzanski@gmail.com                  Email address




 Official Fonn 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                page 8
                                         Case: 19-10438                    Doc: 1            Filed: 02/08/19             Page: 8 of 20

  Fill   in   this 1nformat1on to 1dent1fy your case


 Debtor 1
                     Joshua                             Paul                  Turzanski
                                                        Mickle Name              Last Name

 Debtor2
  (Spouse, if filing) Fin,t Name                        MidcteName               Last Name


 United States Bankruptcy Court for the:            Western                 Districtot   Oklahoma
                                                                                             (State)
  Case number
  (If known)




Official Form 101A
Initial Statement About an Eviction Judgment Against You                                                                                                            12/15

FIie this form with the court and serve a copy on your landlord when you first file bankruptcy only if:

     you rent your residence; and
     your landlord has obtained a judgment for possession In an eviction, unlawful detainer action, or
     similar proceeding (called eviction judgment) against you to possess your residence.


    Landlord's name                     Greg Parker - Parker Properties LLC

    Landlord's address                  Po Box 35
                                        Number     Street
                                        El Reno                                  OK               73036
                                     City                                        State           ZIP Code


If you want to stay in your rented residence after you file your case for bankruptcy, also complete the certification below.


              Certification About Applicable Law and Deposit of Rent


              I certify under penalty of perjury that:

              □ Under the state or other nonbankruptcy law that applies to the judgment for possession (eviction judgment),
                I have the right to stay in my residence by paying my landlord the entire delinquent amount.

              □ I have given the bankruptcy court clerk a deposit for the rent that would be due during the 30 days after I file
                  the Voluntary Petition for Individuals Filing for Bankruptcy (Official Form 101 ).



                   JC•~                                               JLJA~~                                JC_Sign-ature-ofDe-blo-r2_ _ _ __



                        Date       02     08 2019                                                             Date _ _ _ _ _ __
                                   MM/ DD /YYYY                                                                   MM/     DD    /YYYY



               Stay of Eviction: (a)             First 30 days after bankruptcy. If you checked both boxes above, signed the form to certify that both apply,
                                                 and served your landlord with a copy of this statement, the automatic stay under 11 U.S.C. § 362(a)(3) will
                                                 apply to the continuation of the eviction against you for 30 days after you file your Voluntary Petition for
                                                 Individuals Filing for Bankruptcy (Official Form 101 ).

                                          (b)    Stay after the initial 30 days. If you wish to stay in your residence after that 30-day period and continue to
                                                 receive the protection of the automatic stay under 11 U.S.C. § 362(a)(3), you must pay the entire delinquent
                                                 amount to your landlord as stated in the eviction judgment before the 30-day period ends. You must also fill
                                                 out Statement About Payment of an Eviction Judgment Against You (Official Form 101 B), file it with the
                                                 bankruptcy court, and serve your landlord a copy of it before the 30-day period ends.


Check the Bankruptcy Rules (                                                                                             ) and the local court's website (to find
your court's website, go to                                                        ) for any specific requirements that you might have to meet to serve this
statement 11 U.S.C. §§ 362(b)(22) and 362(1)

Official Form 101A                                          Initial Statement About an Eviction Judgment Against You
                    Case: 19-10438          Doc: 1        Filed: 02/08/19            Page: 9 of 20




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 201 0)


                                                                Chapter 7:         Liquidation
    This notice is for you if:

     m You are an individual filing for bankruptcy,
                                                                          $245     filing fee
            and                                                            $75     administrative fee
                                                                +          $15     trustee surcharge
     1111   Your debts are primarily consumer debts.
                                                                          $335     total fee
            Consumer debts are defined in 11 U.S.C.
            § 101(8) as "incurred by an individual              Chapter 7 is for individuals who have financial
            primarily for a personal, family, or                difficulty preventing them from paying their
            household purpose."                                 debts and who are willing to allow their non-
                                                                exempt property to be used to pay their
                                                                creditors. The primary purpose of filing under
                                                                chapter 7 is to have your debts discharged. The
The types of bankruptcy that are                                bankruptcy discharge relieves you after
available to individuals                                        bankruptcy from having to pay many of your
                                                                pre-bankruptcy debts. Exceptions exist for
Individuals who meet the qualifications may file                particular debts, and liens on property may still
under one of four different chapters of the                     be enforced after discharge. For example, a
Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                mortgage or repossess an automobile.
•           Chapter 7 -   Liquidation
                                                                However, if the court fmds that you have
■           Chapter 11- Reorganization
                                                                committed certain kinds of improper conduct
                                                                described in the Bankruptcy Code, the court
■           Chapter 12- Voluntary repayment plan
                                                                may deny your discharge.
                        for family farmers or
                        fishermen
                                                                You should know that even if you file
                                                                chapter 7 and you receive a discharge, some
11          Chapter 13- Voluntary repayment plan
                                                                debts are not discharged under the law.
                        for individuals with regular
                                                                Therefore, you may still be responsible to pay:
                        mcome
                                                                11   most taxes;
You should have an attorney review your                         •    most student loans;
decision to file for bankruptcy and the choice of
                                                                11   domestic support and property settlement
chapter.
                                                                     obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 1
             Case: 19-10438               Doc: 1         Filed: 02/08/19            Page: 10 of 20




•   most fines, penalties, forfeitures, and                     your income is more than the median income
    criminal restitution obligations; and                       for your state ofresidence and family size,
•   certain debts that are not listed in your                   depending on the results of the Means Test, the
    bankruptcy papers.                                          U.S. trustee, bankruptcy administrator, or
                                                                creditors can file a motion to dismiss your case
You may also be required to pay debts arising                   under§ 707(b) of the Bankruptcy Code. If a
from:                                                           motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal,
•   fraud or theft;
                                                                you may choose to proceed under another
■   fraud or defalcation while acting in breach                 chapter of the Bankruptcy Code.
    of fiduciary capacity;
                                                                If you are an individual filing for chapter 7
•   intentional injuries that you inflicted; and
                                                                bankruptcy, the trustee may sell your property
■   death or personal injury caused by                          to pay your debts, subject to your right to
    operating a motor vehicle, vessel, or                       exempt the property or a portion of the
    aircraft while intoxicated from alcohol or                  proceeds from the sale of the property. The
    drugs.                                                      property, and the proceeds from property that
                                                                your bankruptcy trustee sells or liquidates that
If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
that you have enough income to repay                            home, a car, clothing, and household items or
creditors a certain amount. You must file                       to receive some of the proceeds if the property
Chapter 7 Statement of Your Current Monthly                     is sold.
Income (Official Form 122A-l) if you are an
individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
chapter 7. This form will determine your                        property, you must list it on Schedule C: The
current monthly income and compare whether                      Property You Claim as Exempt (Official Form
your income is more than the median income                      106C). If you do not list the property, the
that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                to your creditors.
If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means                       Chapter 11: Reorganization
Test Calculation (Official Form 122A-2).
                                                                         $1, 167 filing fee
If your income is above the median for your                     +          $550    administrative fee
state, you must file a second form -the                                  $1,717 total fee
Chapter 7 Means Test Calculation (Official
Form 122A-2). The calculations on the form-                     Chapter 11 is often used for reorganizing a
sometimes called the Means Test--deduct                         business, but is also available to individuals.
from your income living expenses and                            The provisions of chapter 11 are too
payments on certain debts to determine any                      complicated to summarize briefly.
amount available to pay unsecured creditors. If



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page2
             Case: 19-10438               Doc: 1         Filed: 02/08/19            Page: 11 of 20




Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.
Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.
You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, orboth.18 U.S.C. §§ 152, 1341, 1519, and 3571.




Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
            farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                money that you owe them, usually using your
           $200 filing fee
                                                                future earnings. If the court approves your
+           $75 administrative fee
           $275 total fee
                                                                plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
family farmers and fishermen to repay their                     factors.
debts over a period of time using future
earnings and to discharge some debts that are                   After you make all the payments under your
not paid.                                                       plan, many of your debts are discharged. The
                                                                debts that are not discharged and that you may
                                                                still be responsible to pay include:

Chapter 13: Repayment plan for                                  •      domestic support obligations,
                 individuals with regular                       11     most student loans,
                 income                                         •      certain taxes,
                                                                11     debts for fraud or theft,
          $235    filing fee
                                                                1111   debts for fraud or defalcation while acting
+          $75     administrative fee
                                                                       in a fiduciary capacity,
          $310     total fee
                                                                1111   most criminal fines and restitution
Chapter 13 is for individuals who have regular                         obligations,
income and would like to pay all or part of                     •      certain debts that are not listed in your
their debts in installments over a period of time                      bankruptcy papers,
and to discharge some debts that are not paid.
                                                                1111   certain debts for acts that caused death or
You are eligible for chapter 13 only if your
                                                                       personal injury, and
debts are not more than certain dollar amounts
set forth in 11 U.S.C. § 109.                                   111    certain long-term secured debts.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)         page3
                Case: 19-10438                 Doc: 1       Filed: 02/08/19         Page: 12 of 20




                                                                A married couple may file a bankruptcy case
                                                                together-called a joint case. If you file a joint
    Warning: File Your Forms on Time
                                                                case and each spouse lists the same mailing
    Section 521(a)(1) of the Bankruptcy Code
                                                                address on the bankruptcy petition, the
    requires that you promptly file detailed information
                                                                bankruptcy court generally will mail you and
    about your creditors, assets, liabilities, income,
    expenses and general financial condition. The               your spouse one copy of each notice, unless
    court may dismiss your bankruptcy case if you do            you file a statement with the court asking that
    not file this information within the deadlines set by       each spouse receive separate copies.
    the Bankruptcy Code, the Bankruptcy Rules, and
    the local rules of the court.

    For more information about the documents and                Understand which services you
    their deadlines, go to:                                     could receive from credit
    http://www.uscourts.gov/bkforms/bankruptcy form             counseling agencies
    s.html#procedure.
                                                                The law generally requires that you receive a
                                                                credit counseling briefing from an approved
                                                                credit counseling agency. 11 U.S.C. § 109(h).
Bankruptcy crimes have serious
                                                                If you are filing a joint case, both spouses must
consequences
                                                                receive the briefing. With limited exceptions,
■     If you knowingly and fraudulently conceal                 you must receive it within the 180 days before
      assets or make a false oath or statement                  you file your bankruptcy petition. This briefing
      under penalty of perjury-either orally or                 is usually conducted by telephone or on the
      in writing-in connection with a                           Internet.
      bankruptcy case, you may be fined,
      imprisoned, or both.                                      In addition, after filing a bankruptcy case, you
                                                                generally must complete a financial
■      All information you supply in connection                 management instructional course before you
      with a bankruptcy case is subject to                      can receive a discharge. If you are filing a joint
      examination by the Attorney General acting                case, both spouses must complete the course.
      through the Office of the U.S. Trustee, the
      Office of the U.S. Attorney, and other                    You can obtain the list of agencies approved to
      offices and employees of the U.S.                         provide both the briefing and the instructional
      Department of Justice.                                    course from:
                                                                httpJ/justice.gov/ust/eo/hapcpa/ccde/cc approved.html.
Make sure the court has your                                    In Alabama and North Carolina, go to:
mailing address                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/

 The bankruptcy court sends notices to the                      BankruptcyResources/AoprovedCredit
                                                                AndDebtCounselors.aspx.
mailing address you list on Voluntary Petition
for Individuals Filing for Bankruptcy (Official
                                                                If you do not have access to a computer, the
Form 101). To ensure that you receive
                                                                clerk of the bankruptcy court may be able to
information about your case, Bankruptcy
                                                                help you obtain the list.
Rule 4002 requires that you notify the court of
any changes in your address.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)      page4
             Case: 19-10438       Doc: 1     Filed: 02/08/19    Page: 13 of 20




                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA

IN RE:
Joshua Paul Turzanski
                                                   Case No.
                                                   Chapter 7
       Debtor.

                                  VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true and correct
to the best of his knowledge.

Date: February 8, 2019                             Joshua Turzanski
Case: 19-10438   Doc: 1     Filed: 02/08/19   Page: 14 of 20




                   Parker Properties LLC
                         PO Box 35
                     El Reno, OK 73036



                       Midfirst Bank
                 PO Box 268879, Suite 290
                 Oklahoma City, OK 73126



                   Saint Joseph Hospital
                   SCLHS DEPT CH 14413
                     Palatine, IL 60055



            Colorado Permanente Medical Group
                          PO Box 780
                   Longmont, CO 80502



                 Apex Emergency Group, PC
                       PO Box 5788
                     Denver, CO 80217



                      Centura Health
                      PO Box 561425
                     Denver, CO 80256



            Colorado Permanente Medical Group
                       PO Box 1317
                   Longmont, CO 80502



                     Bank of America
                   100 North Broadway
                    St. Louis, MO 63102
Case: 19-10438      Doc: 1    Filed: 02/08/19        Page: 15 of 20




                      Double Day Book Club
                     250 W. 34th St., 5th Floor
                       New York, NY 10019



                             EOS CCA
                             C/OQVC
                         PO Box 981002
                        Boston, MA02298



                           Tower loans
                        213 North Bickford
                        El Reno, OK 73036



                         Security Finance
                        118 North Bickford
                        El Reno, OK 73036



                        Jason Dukes, DDS
                         PO Box 852110
                        Yukon, OK 73085



                 lntegris Canadian Valley Hospital
                         PO Box 740022
                      Cincinnati, OH 45274



                    Radiology Associates, LLC
                   3330 NW 56th St., Suite 206
                    Oklahoma City, OK 73112



                      Golden Valley lending
                       635 East Hwy 20, E
                      Upper Lake, CA 95485
Case: 19-10438     Doc: 1     Filed: 02/08/19       Page: 16 of 20




                          City of Yukon
                          500W. Main
                        Yukon, OK 73085



                 World Acceptance Corporation
                 1215 Garth Brooks Blvd., Suite B
                        Yukon, OK 73099



                         Courtesy Loans
                         367 E. Main St.
                        Yukon, OK 73099



                        Greenline Loans
                 PO Box 507 Ft. Belknap Agency
                        Hays, MT 59527



                       First Premier Bank
                       3820 N. Louise Ave.
                      Sioux Falls, SD 57107



                     Apex Emergency Group
                   1600 H W 2200 S Suite 410
                   West Valley City, UT 84119



            Communication Federal Credit Union
                 720 W. Wilshire Blvd. Suite 11
                    Oklahoma City, OK 73116



             Emergency Management Midwest
                      5651 Broadmoor St.
                       Mission, KS 66202
Case: 19-10438     Doc: 1     Filed: 02/08/19        Page: 17 of 20




                     Radiology Associates LLC
                         PO Box60607
                    Oklahoma City, OK 73146



                          Dish Network
                  1327 Highway 2 W, Suite 100
                       Kalispell, MT 59901



                         Payday Loan Yes
                       1609 N. Latrobe Ave.
                        Chicago, IL 60639



                              Bank2
                       909 S. Meridian Ave.
                    Oklahoma City, OK 73108



                 lntegris Canadian Valley Hospital
                         PO Box 268871
                    Oklahoma City, OK 73126



                    Radiology Associates, LLC
                   3330 NW 56th St., Suite 206
                    Oklahoma City, OK 73112



                    Credit Collection Services
                  C/O Geico Casualty Company
                        725 Canton St.
                      Norwood, MA 02062



                             LabCorp
                           PO Box 2240
                      Burlington, NC 27216
Case: 19-10438     Doc: 1     Filed: 02/08/19      Page: 18 of 20




                   Receiveable Solutions, Inc.
                        C/O Mercy Clinics
                         PO Box 505023
                       St. Louis, MO 63150



           Dr. Michael Furgeson Family Care Clinic
             508 W. Vandament Ave., Suite 100
                        Yukon, OK 73099



                            Arvest Bank
                            PO Box 799
                        Lowell, AR 72745



                             Credence
                     C/O AT and T Mobility
                         PO Box 2300
                      Southgate, Ml 48195



                              HRRG
            C/O Emergency Services of Oklahoma
                          PO Box5406
                      Cincinnati, OH 45273



                          Progressive
                       256 West Data Dr.
                        Draper, UT 84020



                 International Equity Group, LLC
                    Hunkins Waterfront Plaza
                            PO Box556
                 Charlestown, Nevis, West Indies
Case: 19-10438   Doc: 1    Filed: 02/08/19    Page: 19 of 20




                  Publishers Clearing House
                       PO Box 6342
                      Harlan, IA 51593



                          DIRECTV
                       PO Box 120518
                    Saint Paul, MN 55112



                    Community Hospital
                       PO Box 248823
                  Oklahoma City, OK 73124



           Linebarger Goggan Blair & Sampson, LLP
                       PO Box 950391
                  Oklahoma City, OK 73195



                 Department of the Treasury
                  Internal Revenue Service
                      Austin, TX 73301



                    The Physicians Group
                        PO Box 1998
                  Oklahoma City, OK 73101



                     Credit Department
                       PO Box 1001
                     Wixom, Ml 48393



                   Client Services Center
                       854 Golf Lane
                    Bensenville, IL 60105
Case: 19-10438   Doc: 1     Filed: 02/08/19    Page: 20 of 20




                     Dentistry by Design
                 801 N. Mustang Rd., Suite A
                      Yukon, OK 73099



                          System
                          C/OAT&T
                       PO Box 64437
                     St. Paul, MN 55164
